John D. Bennett, S.
In this proceeding for advice and direction as to the sale of the stock of a close corporation held by the trustee, and the construction of certain portions of the will, the court approves the contract of sale annexed to the papers and directs the sale in accordance with its terms.
While the will grants to the executor and trustee unlimited discretionary authority with regard to investments, at the hearing held and in the special guardian’s report it was indicated that the corporate business is such as would not warrant investment therein by the ordinary reasonable prudent investor. No terms of the trust can excuse the trustee from this minimum standard of duty (Decedent Estate Law, § 125). Accordingly the request to sell is granted as indicated above. The proceeds of the sale will be held by the trustee in accordance with the terms of the trust.
Since the will excuses the trustee from the necessity of filing a bond, no joint control is indicated nor is there any justification for a limitation on the type of investments as suggested by the special guardian.